Case 16-17312-mdc         Doc 101    Filed 03/07/19 Entered 03/08/19 15:56:40             Desc Main
                                    Document Page 1 of 1



                            UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF PENNSYLVANIA

 In re:                                               :       Chapter 13

                                                      :       Bky. No. 16-17312
 Marilyn Torres
 aka
 Marilyn Tollefson
                               Debtor                 :

                                                      :

                                                ORDER


         AND NOW, it appearing that the trustee in the above entitled matter has filed his report and
 that the trustee has performed all other duties required in the administration of the Debtor’s estate,

        IT IS HEREBY ORDERED that the trustee be discharged and relieved of any trust; and this
 case be and the same hereby is CLOSED, without the entry of an order of discharge pursuant to
 11 U.S.C. §1328(f)(1).

                                                      FOR THE COURT



 Date:    March 7, 2019                               ____________________________________
                                                      Magdeline D. Coleman
                                                      UNITED STATES BANKRUPTCY COURT
